Title: To Thomas Jefferson from James Gamble, 13 September 1808
From: Gamble, James
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Phila: September 13th: 1808
                        

                        Having taken the liberty of addressing the Honble. the Secretary of the United States on the subject of the Appointment of gentlemen who are intended to proceed to Europe in the character of bearers of dispatches; and having since understood, that he was not the proper Authority to whom recommendations are, in such cases, made, I would respectfully propose to your Excellencys consideration, the name of My Son Robert: M. Gamble, if the Appointment of bearers has not yet taken place. He has had a liberal education, and has knowledge of the french language, having had an opportunity of improving himself in it When the Honble. the Secretary of the Navy politely granted him furlough to proceed to france, to increase his experience in tual Seamanship. If your Excellencys commission to the bearer of dispatches has not already issued, I would respectfully desire, that you would have the goodness to influence a confirmation of the later Appointment of my Son by Commodore Murray to a lieutenancy. The Honble. the Secretary of the Navy knowing him to have been nearly five and one half years in the Service, and having acknowledged his Merits, it may be Sufficient to dismiss the Subject with one Observation, that he was recommended to the Honble. the Secretary of the Navy by gentlemen of high respectability viz Capt. William Jones of this City, the late Genl. F. Muhlenberg, and the late Commodore John Barrey.
                  I have the Honor to be your Excellencys Most Obdt. Servt.
                        
                            James Gamble
                     
                        
                    